Mr. Justice Higbee delivered the opinion of the court. This was an action on the case brought by appellee for damages occasioned to him through the loss of certain hay, by fire, alleged to have been set by sparks escaping from an engine passing on appellant’s railroad track. The proof shows the hay was stored in a barn located on the west side of the right of way, some 325 feet from the center of the railroad track, which at that place runs northeast and southwest. At the time of the fire a strong wind was blowing from the northeast by east. There was no direct evidence of the manner in which the hay caught fire. When it was first seen, some hay which had been dropped on the east. side of the barn was burning. There was no evidence of fire on the right of way, and no traces of fire between the right of way and the immediate vicinity of the barn. It was insisted, however, by appellee, the fire was caused by sparks from a passing engine, and in support of that position, he introduced evidence tending to show that an engine attached to a freight train which passed the place in question, going in a northeasterly direction, shortly before the fire was discovered, was running at something more than the usual rate of speed and was emitting sparks at that point, and also at points some eighty rods south and two or three miles north. On the other hand appellant introduced evidence to the effect that the railroad track had no perceptible grade within two miles of the place where the fire occurred and that the engine at that point was not laboring; that there was a dwelling house located some seventy-five to one hundred feet northeast of the barn where the hay was stored, and at the time of the fire the members of the family living therein were engaged in preparing supper upon a stove burning soft coal. Appellant introduced as witnesses employes who swore the engine in question was in first-class condition; was equipped with an extension front spark arrester; that this appliance for arresting sparks is adopted by all the standard railroads in the country, and is one of the best in use; that the spark arrester in the engine in question was examined, by the foreman of the appellant, on the day before and the day after the firé occurred and on both occasions was found to be in good condition; that it was examined by the engineer in charge of the engine on his way south before the fire and afterward on his return to Chicago, and found to be all right; that said engineer was a competent, careful and skillful man; that the fireman was a skillful fireman and the engine was properly handled while passing the premises in question. The jury found for the appellee, assessing his damages at $1,200, and judgment was entered upon the verdict for that amount. We find no material error in the giving or refusing of instructions in this case. There is very little controversy as to the facts in the case and the only question for us to decide is, whether the evidence was sufficient to sustain the verdict. Waiving all other questions, the proof in our opinion shows that at the time of passing the place where the fire occurred, the engine in question was in good order and was equipped with one of the best and most approved appliances in use, for arresting sparks and preventing the escape of fire; that such appliance was in good repair; that the engine was in charge of a competent and skillful engineer and was at the time carefully managed. Under such circumstances our courts have uniformly held there can be no recovery of damages. C. & A. R. R. Co. v. Quaintance, 58 Ill. 389; C. & E. I. R. R. Co. v. Goyette, 133 Ill. 21; I., B. & W. Ry. Co. v. Craig, 14 Ill. App. 407. The court therefore erred in not sustaining the motion for a new trial, and the judgment must be reversed and the cause remanded for another trial.